Citation Nr: 0113566	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-17 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected pes planus, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 1999 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), on behalf of the 
Montgomery, Alabama, RO.  A notice of disagreement (NOD) was 
received in March 2000, a statement of the case (SOC) was 
issued in March 2000, and a substantive appeal was received 
in July 2000.


FINDING OF FACT

The veteran's service-connected pes planus is not productive 
of more than mild symptoms.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for service-connected pes planus have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected pes planus has increased and currently warrants a 
compensable disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 (2000) allows 
for consideration of functional losses due to pain and 
weakness, causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2000) provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to a December 1948 rating decision, the veteran was 
initially service-connected for pes planus and assigned a 10 
percent disability rating effective from November 7, 1945.  
In accordance with a February 1954 rating decision, this 10 
percent disability rating was reduced to a noncompensable 
rating, effective from April 25, 1954.  The reduction was 
implemented after receipt of evidence indicating that the 
veteran had pes planus by history only.  This noncompensable 
disability rating has remained in effect ever since.  

The relevant medical evidence includes a September 1996 
examination report which shows that the veteran gave a 
history of frostbite of the feet with complaints of pain and 
cramping.  The diagnoses included slight bilateral pes planus 
and a history of frostbite of the feet.

A July 1999 VA examination report recounts the veteran's 
complaints of pain, weakness, stiffness, heat, redness, 
fatigability, and lack of endurance, particularly while 
standing or walking.  The veteran also reported flare-ups in 
the form of a burning sensation, which was thought to cause 
an additional 10 percent functional impairment.  Objectively, 
the feet appeared normal and there was no evidence of painful 
motion, edema, instability, weakness, or tenderness.  He 
walked well without limp, cane, or appliance.  Posture, 
standing, squatting, supination, pronation, and heel/toe 
rising were good.  There was no unusual shoe wear and there 
were no callosities.  His arch lacked 2-cm touching the 
floor.  The alignment of the Achilles tendon was good and 
there was no hallux valgus.  The diagnosis was normal feet.  
X-rays showed degenerative changes of the right great toe.  

The remaining medical evidence, which includes numerous VA 
clinical records through April 2000, is devoid of any 
indication that the veteran complained of, or was treated 
for, pes planus.  Of note are records dated as early as 
September 1997 in which it was noted that he complained of 
lower extremity problems.  Specifically, in September 1997, 
it was noted that he had gout and walked with a limp.  In 
April 1998, leg pain was reported and it was opined that the 
pain was most likely the result of radicular symptoms.  
Likewise, in February 2000, lower extremity pain was found to 
be due to radiculopathy from spinal stenosis.  In March 2000, 
the veteran presented with a note in which a cane and 
orthopedic shoes were requested.

The veteran's service-connected pes planus is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  This regulation 
provides for a noncompensable disability when pes planus is 
mild, i.e., when symptoms are relieved by built-up shoe or 
arch support.  A 10 percent disability rating is warranted 
for bilateral or unilateral pes planus if the symptoms are 
moderate, weight bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  Diagnostic Code 5276.  

Upon review of the evidence of record and the applicable 
criteria, the Board finds that the assignment of a 
compensable disability rating for service-connected pes 
planus is not warranted.  The post-service medical records 
fail to demonstrate that the veteran suffers from any 
significant symptoms of pes planus.  Indeed, the most recent 
VA examination, conducted in July 1999, found that the 
veteran's feet were normal and explained that the veteran did 
not use any foot appliances.  Moreover, VA clinical records, 
which show that the veteran often receives treatment for 
various ailments, fail to reveal any evidence that the 
veteran manifested any symptoms of his pes planus.  Although 
the examiner who prepared the July 1999 examination report 
notes that the veteran complained of flare-ups of his feet 
that cause an additional 10 percent disability due to 
functional impairment, such flare-ups were not linked to 
symptoms by which pes planus is rated, but instead were 
characterized by a burning sensation.  Diagnostic Code 5276.  
Whether such a problem is due to other difficulties such as 
gout or radiculopathy is not stated, but it is clear that 
this symptom is not one to be considered when rating pes 
planus.  Id.  While the veteran has complained of problems 
with pain, there was no evidence of painful motion on 
examination.  Consequently, it may not be said that the 
veteran has pain on manipulation and use as required by the 
criteria for a higher rating.  Additionally, there is no 
suggestion of problem with weight bearing, bowing of the 
tendo achillis, callosities, swelling, deformity, extreme 
tenderness or other difficulties which would warrant a higher 
rating under applicable criteria.  Id.  The Board therefore 
finds that the preponderance of the evidence is against the 
veteran's claim.

In so finding, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  After a review of the claims file, the 
Board finds that there has been compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following:  service medical records, VA 
examination reports, clinical records, radiology reports, and 
the veteran's variously dated written statements.  The Board 
finds that the RO has obtained all the medical evidence from 
the VA medical facilities located in Huntsville and 
Birmingham, Alabama, as requested by the veteran.  No 
additional outstanding evidence has been identified by the 
veteran. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought on 
appeal.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claim, and has therefore satisfied the 
notification requirements.  The Board therefore finds that 
the record as it stands is adequate to allow for review of 
the veteran's claim and that no further action by the RO is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



ORDER

The veteran's claim for an increased (compensable) disability 
rating for pes planus is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

